Citation Nr: 0015363	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to service connection for the residuals of a 
right ankle sprain.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a disability 
manifested by left arm and left leg weakness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
January 1979.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a September 1992 rating action, 
with which the veteran expressed his disagreement in October 
1992.  A statement of the case was issued in December 1992, 
and the veteran's appeal was perfected in February 1993, upon 
the receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  A supplemental statement of the case was 
issued in April 1993, and a hearing, at which the veteran and 
his wife testified, was conducted at the RO in June 1993.  

In due course, the case was forwarded to the Board in 
Washington, DC and, in March 1997, the Board entered its 
decision with respect to the veteran's claims.  In July 1997, 
the veteran moved to have the Board reconsider its decision, 
arguing that his request to appear at a hearing before a 
member of the Board in the case had not been honored.  

In August 1997, the Board vacated its March 1997 decision, 
and remanded the case to the RO in order to schedule the 
veteran for a hearing before a member of the Board.  In 
October 1997, the veteran and his wife appeared at a hearing 
conducted by a Board member at the RO, after which the case 
was returned to Washington.  Thereafter, the Board member who 
had conducted the October 1997 hearing, resigned from his 
position at the Board, and it was necessary to remand the 
case to the RO a second time, so that another Board hearing 
could be conducted.  This was accomplished in January 2000, 
when the veteran and his wife appeared at a hearing conducted 
by the undersigned at the RO.  A transcript of that hearing 
has been associated with the claims file, and the claim has 
since been returned to the Board in Washington.  


FINDINGS OF FACT

1.  The veteran has not been diagnosed as having chronic 
fatigue syndrome.  

2.  The veteran has not been diagnosed as having residuals of 
a right ankle sprain.  

3.  The veteran's assertion that he has hypertension, which 
is related to service, is not supported by any medical 
evidence that would render the claim for service connection 
for that disability plausible under the law.

4.  The veteran's service medical records reflect complaints 
of left arm and left leg pain, and also decreased sensation, 
for which an organic disease, as a cause, could not be found. 

5.  The veteran currently has a disability manifested by left 
arm and left leg weakness that requires him to use a cane 
when he walks, which his treating physicians have been unable 
to diagnose, but which they consider to be related to his in-
service left arm and left leg complaints.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for chronic fatigue syndrome.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for the residuals of a right ankle sprain.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran has submitted a well-grounded claim for 
service connection for a disability manifested by left arm 
and left leg weakness.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that, in 
February 1972, he was seen for complaints of weakness in his 
left hand.  Upon examination, it was found to be was normal.  
In June 1972, he was complaining of numbness in his left 
thigh, and examination reported the thigh to be completely 
normal.

In 1977, the veteran was treated for general malaise and 
weakness, for which a diagnosis of viral syndrome was 
entered.  Records dated between July and October 1977 reflect 
that the veteran was seen for complaints of pain and 
inversion of the right ankle.  There was pain and tenderness 
on examination.  X-rays revealed no abnormality of the ankle.  
He was given a diagnosis of right ankle sprain, and was 
returned to full duty in October 1977.  In January 1979, the 
veteran was seen for complaints of numbness and a tingling 
feeling in his left lower arm and leg.  Neurological 
evaluation noted decreased pinprick along the inner left leg, 
and decreased pinpoint discrimination.  The remainder of the 
examination was normal.  The neurologist found no organic 
disease, and suggested that the veteran undergo a 
neurological examination at a VA hospital after his 
separation.

The veteran's service separation examination report refers to 
the just-mentioned neurological evaluation, and also notes 
the recommendation that the veteran undergo a follow-up 
neurological examination at a VA hospital after his 
separation from active duty.  The same examination report 
further notes that the veteran's musculoskeletal system and 
lower extremities were found to be normal.  No history, 
symptomatology, or complaints pertaining to chronic fatigue 
or residuals of right ankle sprain are contained in the 
report, and there was no indication that the veteran was 
diagnosed to have hypertension.  

Regarding hypertension, however, the veteran's service 
medical records do show that, shortly before his discharge, 
there was a question as to whether he had what was described 
as borderline increased blood pressure.  In connection with 
that, he apparently underwent a screening over a period of 
five days prior to his discharge physical examination, during 
which several blood pressure levels were measured.  During 
this time, the systolic pressure ranged from as high as 150 
to as low as 114.  The veteran's diastolic pressure was 
measured at ranges from as high as 106 to as low as 64.  As 
mentioned above, however, these records do not reflect that 
hypertension was ever entered as a diagnosis.  The veteran's 
blood pressure level, as shown on the report of the 
examination conducted at the time of his discharge from 
service, was 136/72.  

Post-service, the veteran was hospitalized at a VA medical 
facility in early 1992 for complaints of tremors in his legs 
and upper extremities, the left greater than the right.  At 
the time, he related that the tremors had started about a 
year before, and had become progressively worse.  He also had 
complaints of general malaise and joint pains.  While 
hospitalized, the veteran underwent extensive testing, 
including an electroencephalogram (EEG), electromyogram 
(EMG), magnetic resonance imaging (MRI), and CT scan.  All 
results were negative for any abnormality.  The veteran also 
underwent psychiatric evaluation, to ascertain whether he had 
any psychiatric or conversion disorder, and it was felt that 
he had atypical major depression, as well as a probable 
conversion phenomenon, secondary to the atypical major 
depression.  The diagnoses included atypical major depression 
and tremor, of possibly the essential type.  

The veteran's VA outpatient treatment records for January to 
October 1992 reflect continued treatment for essential 
tremors.  In February 1992, he exhibited fatigue on 
examination.  The following month, he complained of weakness 
and tremors, and one record reflects that the veteran related 
a history of left-sided weakness dating back to 1979.  In 
April 1992, he complained of generalized pain over the back, 
legs, arms, and head.  In May 1992, there was weakness in his 
extremities, or paresthesia, in connection with a diagnosis 
of nephrolithiasis.  An August 1992 record indicates that the 
veteran felt bad and had decreased energy after he began 
taking a hypertension medication.  Another August 1992 record 
notes that he felt tired.  A September 1992 record notes that 
there was no organic causediscerned for the veteran's tremors 
with fatigue.  An October 1992 record shows that the veteran 
had general lethargy.  

A VA hospitalization summary for June-July 1992 reflects that 
the veteran was admitted to the hospital with a two-year 
history of progressive physical complaints, and essentially 
negative work-ups by general medicine, neurology, and 
rheumatology.  By history, the report notes that his 
difficulties began in December 1990, when he had pneumonia, 
and in early 1991, when he began treatment for hypertension.  
In late January 1991, the veteran had begun experiencing 
trembling in his upper extremities and, in June 1991, he had 
experienced the onset of left-sided intermittent weakness.  
In September 1991, he had the onset of stuttering speech and, 
in January 1992, he experienced the beginning of occasional 
muscle fasciculations.  While hospitalized, the veteran 
underwent extensive work-up, including psychological 
evaluation, and the results of prior hospital tests were 
reviewed.  At discharge, the diagnoses included somatization 
disorder.  

In February 1993, a report of a VA psychological evaluation, 
conducted in April 1992, was received.  The veteran had been 
referred for evaluation for persistent fatigue, tremor, and 
left-sided weakness.  He related that he had initially 
experienced similar symptoms in 1978, following a recurrent 
fever, and that his symptoms, other than a headache, had 
resolved without treatment in a few months.  He reported that 
he did not notice the return of fatigue symptoms until 
December 1990, when he sought treatment for pneumonia.  The 
examiner stated that the cause of the veteran's difficulties 
was not entirely clear, but the involvement of an auto-immune 
process was suggested, and it was also suggested that 
myasthenia gravis should be seriously considered.  

In a letter dated in June 1993, the veteran's treating 
physician essentially related that he had begun treating the 
veteran in late 1990 for hypertension.  In September 1991, 
the veteran had developed tremors in his extremities, and, by 
June 1993, he had developed weakness on both sides.  The 
physician concluded that the veteran had very real physical 
symptoms that warranted further evaluation and treatment.  

The report of a VA psychologist, dated in June 1993, reflects 
that extensive testing failed to suggest a clear-cut 
psychological reason for the veteran's condition.  It was his 
opinion that the veteran has a very complex and puzzling 
medical disorder; however, not being a medical doctor, he 
would not hazard a guess as to its specific nature.  But, as 
a psychologist, he felt confidant that the veteran was not 
malingering or that his illness was due to an unconscious 
psychological conflict.  The psychologist indicated that it 
was possible that the veteran had a progressive neuromuscular 
disorder of unknown etiology.  

On a December 1993 VA outpatient treatment report, the 
veteran complained of chronic pain syndrome, to include his 
left leg.  The assessment was increased blood pressure, by 
history, and chronic pain syndrome.

The veteran and his wife testified at personal hearings held 
at the RO, before a hearing officer in June 1993, and before 
a member of the Board in October 1997.  Transcripts of those 
hearings are of record.  Essentially, testimony was presented 
as to the veteran's current and past condition as it pertains 
to his current claims.  

At the October 1997 hearing before a member of the Board, the 
veteran presented additional evidence, along with his waiver 
of initial consideration of that evidence by the RO.  
Included in that evidence was a letter, dated in October 
1997, from a private physician, Barry Weissglass, M.D., who 
related that he, in conjunction with a number of consultants, 
had been treating the veteran since March 1997, and that it 
was the preponderant medical opinion that the veteran has a 
medical illness that is not yet fully diagnosed.  The 
symptoms of this illness, it was concluded, had been 
consistently present since 1977, and, while the specific 
disease was not yet known, the veteran was continuing to 
undergo evaluation.   

Also submitted in October 1997 as additional evidence, was a 
letter dated in September 1996 listing the formulas for 
various products, which the veteran had requested.  The 
information on the ingredients was noted to be based upon the 
Material Safety Data Sheets supplied by the chemical 
manufacturers.  The veteran also submitted copies of excerpts 
from the Textbook of Family Practice, 5th edition; an article 
titled Immunology, Basic Concepts, Diseases, and Laboratory 
Methods; and a medical article titled Health Consequences of 
Service During the Persian Gulf War: Recommendations for 
Research and Information Systems, to support his claim that 
his hypertension was first manifested while on active duty, 
that he currently has chronic fatigue syndrome, and that his 
claimed left-sided numbness and weakness are the result of 
his active duty service.

Thereafter, the record reflects that the veteran submitted 
another letter from the VA psychologist who had previously 
submitted reports in 1992 and 1993.  In this document, it was 
noted that the veteran's complaints of easy fatigue, tremors, 
and left-side weakness had remained the same as they had 
during his initial evaluation of the veteran in 1992.  It was 
also noted that this psychologist still saw no evidence of 
malingering, and that, while one physician had diagnosed a 
somatoform disorder, he was unaware of any evidence to 
clearly explain such a diagnosis from a psychodynamic 
perspective, and characterized that diagnosis as one by 
exclusion.  He continued to feel that the veteran was 
physically disabled and not employable.  

Also received into the evidentiary record were letters dated 
in May 1999 and January 2000 from Lane Goolsby, MD, a 
physician apparently associated with the aforementioned Dr. 
Weissglass.  In the first letter, Dr. Goolsby wrote that the 
veteran had a chronic problem with left arm and leg weakness, 
which required the veteran to use a cane to assist in 
walking.  The cause of this problem, however, had still not 
been ascertained.  In his second letter, Dr. Goolsby wrote 
again that the cause of the veteran's left arm and leg 
weakness was unknown, but that the symptoms dated back to the 
veteran's time in the service.  

At his hearing before the undersigned, the veteran and his 
wife again described their recollections of the veteran's 
past symptoms as they believed them to pertain to his current 
claims.  Essentially they maintained that the veteran has 
hypertension, a right ankle disability, chronic fatigue 
syndrome, and a disability manifested by left arm and left 
leg weakness, all of which had their onset during service.  


II.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The preliminary question to be answered is whether the 
veteran has presented evidence to establish well-grounded 
claims.  A well-grounded claim is not necessarily a claim 
that will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet.App. 
240, 243 (1996); Gregory v. Brown, 8 Vet.App. 563, 568 (1996) 
(en banc); Grivois v. Brown, 6 Vet.App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  There must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, supra.

Alternatively, a claim may be established as well-grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical, unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened, on the basis of 
38 C.F.R. § 3.303(b), if the condition is observed during 
service or any applicable presumption period, if continuity 
of symptomatology is demonstrated thereafter, and if 
competent evidence relates the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  



A.  Chronic Fatigue Syndrome

The veteran's service medical records show that he was seen 
for a viral infection which apparently produced generalized 
weakness symptoms.  During his January 1979 medical 
examination at separation from active duty, however, he did 
not mention any fatigue, nor was any noted.  It was not until 
1992 that the veteran next reported any such symptoms.  At 
that time, he related that the return of fatigue symptoms had 
coincided with his treatment for pneumonia in December 1990.  
In August 1992, he reported that he had decreased energy 
after he began taking hypertension medication.  At the 
veteran's personal hearings, he and his wife testified that 
he still experienced the same feelings of general malaise and 
weakness as he had when he was on active duty.  

Upon review of the record, the Board does not find a 
diagnosis of chronic fatigue syndrome while the veteran was 
on active duty.  Moreover, aside from the veteran's 
assertions, he has not presented competent medical evidence 
that he currently has chronic fatigue syndrome.  One of the 
basic tenets of a claim for service connection is competent 
evidence of the claimed disability; a condition such as 
chronic fatigue syndrome would have to be shown by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  It is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability and an opinion 
as to the relationship between disabilities and service.  
Despite the veteran's assertions that he has chronic fatigue 
syndrome, his assertions do not constitute competent medical 
evidence, inasmuch as he is a lay individual without medical 
training or expertise.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 292, 294-5 
(1991).  

Furthermore, the medical publications submitted by the 
veteran in support of his claim relate to chronic fatigue 
syndrome in Gulf War veterans and immune injuries.  However, 
aside from the fact that the veteran has not submitted any 
objective evidence showing that he was exposed to the same or 
similar occupational exposures while on active duty, the 
submitted publications are not probative of the instant claim 
inasmuch as they do not establish the existence of such a 
relationship for this veteran.  

In any event, in the absence of medical evidence reflecting 
that the veteran has a current diagnosis of chronic fatigue 
syndrome, his claim on this issue must fail.  

B.  Residuals of a Right Ankle Sprain

The veteran's service medical records reveal that he sprained 
his right ankle in July 1977.  He was treated on multiple 
occasions for painful, recurrent right ankle sprains in July, 
August, and September 1977.  By October 1977, however, the 
veteran's ankle reportedly felt stronger and produced less 
discomfort, and he was returned to full duty.  The veteran's 
subsequent service medical records do not reflect any further 
complaints, findings, or symptomatology associated with his 
right ankle.  At separation from service, the veteran's 
medical examination report mades no mention of any right 
ankle problems.

Post-service, his numerous medical records make no mention of 
any right ankle problems.  It was not until the veteran 
testified at his personal hearing held at the RO in 1993 that 
any complaints pertaining to his right ankle surfaced.  At 
that time, he related that his right ankle was weak from the 
time he sprained it in service.  However, he has not 
submitted any competent medical evidence of a current right 
ankle disability or residuals thereof.  As noted earlier in 
this decision, a basic requirement for a claim for service 
connection is competent evidence of the claimed disability.  
See Brammer, 3 Vet.App. at 225.  Further, the veteran's lay 
assertions, without competent supporting medical evidence as 
to medical causation or diagnosis, do not constitute evidence 
to well ground the claim of service connection for residuals 
of a right ankle sprain.  Accordingly, the veteran's claim 
for service connection for the residuals of a right ankle 
sprain must be denied.  



C.  Hypertension

Regarding this aspect of the veteran's claim, his service 
medical records clearly show that some consideration was 
given to whether he had high blood pressure shortly before 
his discharge.  At the same time, after a period of several 
days during which the veteran's blood pressure was measured 
three times in each arm on each day, there was no indication 
in the record that the veteran was actually diagnosed to have 
hypertension.  Similarly, no such diagnosis was entered in 
the report of the examination conducted in connection with 
the veteran's service discharge.  The earliest dated document 
on which the veteran is shown to have hypertension is June 
1993, when his private physician reported having treated the 
veteran for that disorder since December 1990.  That, 
however, is more than 10 years after the veteran's service 
discharge, and there has been no competent (medical) evidence 
entered into the record showing that the veteran's current 
hypertension, is in any way related to service.  

In the absence of any probative medical evidence which 
demonstrates a causal link between the veteran's hypertension 
and service, the Board must conclude that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for hypertension, as 
imposed by 38 U.S.C.A. § 5107(a).  As set forth above, claims 
that are not well grounded do not present a question of fact 
or law over which the Board has jurisdiction, and, therefore, 
the claim for service connection for hypertension must also 
be denied.  See Epps v. Gober, supra.

In reaching our conclusions that the veteran has failed to 
submit well grounded claims for service connection for 
chronic fatigue syndrome, a right ankle disability, and 
hypertension, we recognize the veteran's personal belief that 
these conditions had their onset during service.  However, he 
is not a physician, and thus does not have the professional 
expertise necessary to provide a competent opinion regarding 
the etiology of the disabilities at issue.  See, e.g., Voerth 
v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Accordingly, the veteran's claims for service 
connection for chronic fatigue syndrome, the residuals of a 
right ankle sprain, and hypertension must be denied.  

D.  Left Arm and Left Leg Weakness

With respect to the veteran's claim for service connection 
for a disability manifested by left arm and left leg 
weakness, his service medical records reveal that, in 
February 1972, he was seen for complaints of left hand muscle 
weakness, and, in June 1972, he complained of left thigh 
numbness.  In January 1979, the veteran complained of pain, 
numbness, and tingling in his left lower arm and leg, and, 
although no organic disease was found, evaluation revealed 
that there was decreased pinprick sensation.  During the 
veteran's separation examination, in late January 1979, the 
examiner referred to the above-mentioned medical evaluation, 
and also recommended medical follow-up with VA upon the 
veteran's separation from active service.  

Thereafter, the record does not reflect the presence of any 
relevant complaints until early 1992, when the veteran was 
hospitalized in a VA medical facility for complaints of 
tremors in his legs and upper extremities.  While 
hospitalized, the veteran underwent extensive testing, to 
include EEG, EMG, MRI, and CT scan, all of which consistently 
revealed no abnormality.  Nevertheless, subsequent medical 
records show the veteran receiving treatment for complaints 
of left arm and leg weakness.  Although psychological testing 
suggested somatization disorder, the record reflects that a 
clear-cut psychological reason for this condition has not 
been shown.  Moreover, of particular significance are those 
statements recently received from the physicians who are 
currently treating the veteran.  The first, dated in October 
1997, included the specific opinion that the veteran had an 
as-yet-undiagnosed medical problem that had been present 
since 1977.  Those letters received from the veteran's 
treating physician in 1999 continue to show left arm and left 
leg weakness, which apparently now require the veteran to use 
a cane to walk, the symptoms of which were again considered 
to date from the veteran's time in the service.  

In view of the left arm and left leg complaints noted in the 
veteran's service medical records, together with the current 
evidence of left arm and left leg weakness that the veteran's 
treating physicians have considered to be related to the 
veteran's in-service complaints, we find that the veteran's 
claim for service connection for a disability manifested by 
left arm and left leg weakness is well grounded.  


ORDER

Service connection for chronic fatigue syndrome is denied.  

Service connection for residuals of a right ankle sprain is 
denied.  

Service connection for hypertension is denied.  

To the extent the Board has determined that the veteran's 
claim for service connection for a disability manifested by 
left arm weakness and left leg weakness is well grounded, 
thereby giving rise to a duty to assist in its development, 
the appeal is granted. 


REMAND

Having concluded that the veteran's claim for service 
connection for a disability manifested by left arm and left 
leg weakness is well grounded, the Board is of the opinion 
that additional development is necessary prior to entering a 
final determination regarding a decision on the underlying 
merits of the claim.

As indicated above, there are medical opinions of record that 
link the veteran's current complaints of left arm and leg 
weakness to symptoms recorded during his period of service.  
At the same time, there are VA medical records that suggest 
that the veteran's current complaints first actually began 
many years after service, and were considered to be 
psychiatric in nature.  The Board also observes, however, 
that the veteran has not been examined for VA purposes in 
recent years, and that the conclusions regarding the 
psychiatric nature of the veteran's complaints are several 
years old, and were made without the benefit of any records 
from those professionals who are currently treating the 
veteran.  Under these circumstances, a current examination of 
the veteran in the context of his entire medical history 
would be useful, together with an opinion as to the etiology 
of any current disability of the left arm and leg. 

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and ask him 
to identify those facilities at which he has 
received treatment for left arm and left leg 
weakness, since 1997.  Upon receipt of the 
veteran's reply, together with any appropriate 
authorization for disclosure, the RO should attempt 
to obtain, and associate with the file, copies of 
any records the veteran has identified, and in 
particular, those from Carolina Family Care, 5290 
Rivers Avenue, Suite 101, North Charleston, South 
Carolina  29406.  

2.  Next, the veteran should be scheduled for an 
examination to evaluate the nature and extent of 
left leg and left arm weakness.  All indicated 
tests, and any consultations deemed necessary, 
should be accomplished.  In preparing the report of 
the examination, the medical professional examining 
the veteran should be asked to review the veteran's 
records, and to provide an opinion as to whether it 
is at least as likely as not that any current left 
arm and/or left leg disability had its onset during 
service.  In giving this opinion, there should be a 
discussion of the veteran's pertinent history, with 
citation to any records supporting the conclusion 
provided.  It should be noted, in any report 
provided, that a review of the veteran's claims 
file has been undertaken by the examiner.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.  

4.  Next, the RO should review the evidence of 
record and readjudicate the veteran's claim for 
service connection for a disability manifested by 
left arm weakness and left leg weakness.  If that 
decision remains adverse to the veteran, the RO 
should issue a supplemental statement of the case 
to the veteran and his representative, both of whom 
should be given a reasonable opportunity to respond 
before the case is returned to the Board for 
further review. 

Although no further action by the veteran is needed until his 
receives notice, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

